Defendant appeals from a decree of divorce in which plaintiff was awarded certain property interests and the custody of the minor child of the parties. Complaint is made that there was insufficient evidence to support the plaintiff's claim of extreme and repeated cruelty.
On a review of the evidence, it appears that at various times defendant called plaintiff names that were obscene and opprobrious, imputing depraved and immoral conduct, and that such remarks were made in the presence of others. The testimony further discloses humiliating observations by defendant to plaintiff, with reference to other women, to the effect that defendant proposed to have sexual relations *Page 372 
with them. He also threatened to kill plaintiff and then commit suicide. He continually found fault with plaintiff's efforts about the home and refused to help her in the usual ways that a man of a farm contributes to family harmony and cooperation. On the trial, he said that he did not want his wife back and that "she couldn't buy her way back to me." Under the foregoing, the decree was sufficiently supported by evidence.Brookhouse v. Brookhouse, 286 Mich. 151.
With regard to the property interests, the court awarded plaintiff the meager household furnishings of the parties; also, two cows, a colt, a pig, and some chickens. The latter included approximately the property, or its equivalent, which was given by plaintiff's father to the parties at the time of their marriage two years previous and, in addition, about a third of what the parties had accumulated after marriage. The court also ordered defendant to pay the sum of $2.25 per week for the support of his child and an additional sum of $40 to plaintiff.
The parties are poor. Defendant has been a tenant farmer. He complains of being deprived of the cows and chickens and of the difficulties of carrying on as such a farmer without income from these sources. But plaintiff and her child are entitled to consideration and support.
On review, we will not interfere with the trial court's disposition of the property interests unless convinced that we would have reached a different conclusion had we occupied the situation of the trial court in the proceedings.Brookhouse v. Brookhouse, supra; Stratmann v. Stratmann,287 Mich. 94.
Decree affirmed, with costs to plaintiff.
BUSHNELL, C.J., and SHARPE, POTTER, CHANDLER, NORTH, WIEST, and BUTZEL, JJ., concurred. *Page 373